Norton, J.
The plaintiff asks a divorce on the ground that the defendant has, for three years, wilfully neglected to furnish her with the common necessaries of life, having the ability to provide the same. The proof of this ability is, that he m m able-bodied man, in good health, and a carpenter and joiner by te&de, and able to earn the means of supporting Ms family. I had eonae question, whether the ability contemplated by the statute was -not .gome fund on hand, or some property out of which the means, might he realized. But it is settled upon authority, that a man will be' required to furnish alimony to his wife, in ease of divorce, oat of Ms daily earnings, if he has no other means; and apoa principle, the same role must apply to a husband and wife while Evimg together. He mast furnish her the common nef.eK'5?.iff.ec of Efe, if he ¡s able to earn the means. (Bishop on Marriage and Divorce, sec. 537-604; Kirby vs. Kirby, 1 Paige, 261; Lawrence vs. Lawrence, 3 Paige, 267.) The plaintiff is, therefore entitle for divorce on the proofs.